THE THIRTEENTH COURT OF APPEALS

                                   13-19-00600-CV


                          Texas Department of Public Safety
                                         v.
                             Luis Demetrio Gonzalez Jr.


                                 On Appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                        Trial Court Cause No. CL-19-4121-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

May 27, 2021